Citation Nr: 1547471	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  12-27 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability to include as secondary to service-connected left knee, right knee, right ankle, and feet disabilities.

2.  Entitlement to service connection for a lumbar spine disability to include as secondary to service-connected left knee, right knee, right ankle, and feet disabilities.


REPRESENTATION

Appellant represented by:	Adam G. Werner, Attorney


WITNESS AT HEARINGS ON APPEAL

Veteran



ATTORNEY FOR THE BOARD 

J. Connolly, Attorney


INTRODUCTION

The Veteran served on active duty from May 1992 to February 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In June 2015, the Veteran testified before the undersigned at a Board hearing via video conference from the RO.

The Board notes that the Veteran's representative requests medical records from a private provider dated in the 1960's which have not been obtained; however, the Veteran's claim may be granted without these records.  


FINDINGS OF FACT

1.  Cervical spine disability, diagnosed as spinal stenosis and posterior cervical disc disruption (herniation) at C5-6 and C6-7 with bilateral cervical radicular component, is etiologically related to service-connected left knee, right knee, right ankle, and feet disabilities.

2.  Lumbar spine disability, diagnosed as degenerative changes, is etiologically related to service-connected left knee, right knee, right ankle, and feet disabilities.



CONCLUSIONS OF LAW

1.  Cervical spine disability, diagnosed as spinal stenosis and posterior cervical disc disruption (herniation) at C5-6 and C6-7 with bilateral cervical radicular component, is proximately due to or the result of service-connected left knee, right knee, right ankle, and feet disabilities.  38 U.S.C.A. § 1101 (West 2014); 38 C.F.R. § 3.310 (2015).  

2.  Lumbar spine disability, diagnosed as degenerative changes, is proximately due to or the result of service-connected left knee, right knee, right ankle, and feet disabilities.  38 U.S.C.A. § 1101 (West 2014); 38 C.F.R. § 3.310 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  

In addition, arthritis will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

With chronic diseases shows as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  This regulation pertains to "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  A claim for secondary service connection generally requires competent evidence of a causal relationship between the service-connected disability and the nonservice-connected disease or injury.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  There must be competent evidence of a current disability; evidence of a service-connected disability; and competent evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).  With regard to the matter of establishing service connection for a disability on a secondary basis, the United States Court of Appeals for Veterans Claims ("the Court") has held that there must be evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, when aggravation of a nonservice-connected disability is proximately due to or the result of a service connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The service treatment records (STRs) show that on July 7, 1992, the Veteran reported that he felt back pain when he picked something up from the ground.  There were no further findings regarding the low back and no findings at all regarding the cervical spine.

After service, in March 1994, the Veteran was afforded private treatment for his knees and ankle.  At that time, it was noted that the Veteran had undergone pseudo-blockages in both knee joints, more frequent on the left than the right side, which led to repeated falls and in particular when climbing stairs (approximately 8 falls).  

In February 2010, the Veteran was afforded a VA examination.  The Veteran reported that his spine began hurting after he fell in a bomb crater during service.  Mild degenerative changes of the low back were shown on x-ray.  The examiner opined that the Veteran's claimed neck and low back conditions were less likely than not caused by or a result of the service-connected injury to the right knee and ankle and right forefoot.  The examiner reasoned that the Veteran's service file had scant documentation regarding the claimed conditions.  Furthermore, the Veteran was discharge in February 1993 and the Veteran had no private records reflecting ongoing treatment of the claimed conditions.  The examiner opined that it was not logical that the claimed conditions would first become symptomatic 16-17 years after discharge and opined that they occurred independently of the service-connected disabilities.

Thereafter, in correspondence from the Veteran, he indicated that his service-connected disabilities, particularly his right knee had caused him to frequently fall, often resulting in his fall down the stairs.  He asserted that these falls resulted in the neck and low back disabilities.  

At his May 2012 RO hearing, the Veteran again stated that his service-connected disabilities caused his neck and low back disabilities because his right leg in particular would collapse under him and he would fall 8-10 times per month.  His related that the knee and ankle disabilities still were causing him to fall.  He described a specific fall in about 2008 (shown in the record to be 2009) when he hit his head on a cement truck when he went down.  Subsequently, private evidence was received reflecting treatment for a neck disability, including a diagnosis of spinal stenosis.  

In June 2012, a private physician of the Veteran, Dr. M.H.L., stated that upon reviewing the Veteran's records, especially the emergency room visits secondary to his multiple falls because of his knee and ankle issues that started back in 1992 while on active duty, his records indicated that it was more than likely that his cervical and lumbar conditions are a direct result of his repeated falls.  

A January 2013 private reported noted that magnetic resonance imaging (MRI) of the cervical spine revealed spinal stenosis and disc disability.

The Veteran was subsequently found to be disabled by the Social Security Administration.  In that determination, the following was observed:

The claimant testified he is unable to work due to pain in the neck, lower back, feet, and ankles as well as migraine headaches.  He indicated he has undergone physical therapy and rehabilitation which has not proven successful.  He appeared wearing brace on his legs that immobilize his ankles.  Functionally he is able to walk for only ten minute before the pain becomes severe and after 20 minute he has to sit down, go home and lie down.  He no longer drives.  He is able to sit for 20 to 30 minutes with a time-released morphine but without it could sit only five minutes.  He is able to stand for only five minutes.  He related he continues to take Oxycodone three times a day which causes him to have no energy.

In June 2015, Dr. B.M., also indicated that the Veteran had been seen in the emergency room for falls due to his ankle and knee disabilities and that these falls had more likely than not resulted in cervical and lumbar conditions.

In June 2015, the Veteran testified at a Board hearing, reporting that he initially injured his low back and neck in the incident during service when he fell in a bomb crater.  However, his testimony otherwise indicated that the low back and neck disabilities were actually the result of subsequent repeated falls due to his service-connected knee, ankle, and feet disabilities.  He indicated that he would submit supporting evidence.  

In a July 2015 VA emergency report, it was noted that while the Veteran was painting a truck in 2009, his knees gave out causing him to fall and hit his head against a truck resulting in hyperextension of his neck.  Currently, he had multi-level spinal stenosis and cervical disc herniation.  

In July 2015, Dr. T.R. indicated that the Veteran had experienced neck pain since 1994.  The Veteran reported that he fell in a bomb crater during service, injuring his knees and ankles.  After service, his knees and ankle continued to be unstable and resulted in multiple weekly falls.  In 2009, his knees gave out and he fell and hit his head on a truck.  Although he underwent physical therapy for the resultant neck pain, that aggravated the neck pain.  Injections provided short term relief.  It was noted that surgical intervention had been advised and that the Veteran received pain management.  MRI revealed posterior cervical disc disruption at C5-6 and C6-7 and bilateral cervical radicular component.  

The Board notes that while the STRs document one complaint of low back pain, it was not following a fall in a crater.  There is no subsequent treatment, findings, or diagnosis of low back injury or disease nor is there any treatment, findings, or diagnosis of cervical spine injury or disease.  The evidence does not support that current low back or cervical spine disabilities were initially manifest in service or that degenerative changes of the low back were present in the initial post-service year.  The medical evidence contemporaneous to service documented that the Veteran had suffered falls, but there were no findings relative to the low back or neck at that time.  Although the Veteran reported that the fall in the crater may have caused the disability, there was no suggestion in the STRs that this was the case and the one notation of low back pain was made in conjunction with the Veteran lifting an object.  

However, it appears from the Veteran and his representative that the primary assertion is that the Veteran's service connection knee, ankle, and feet disabilities resulted in instability of the lower extremities which has caused the Veteran to fall on numerous occasions.  These falls in turn resulted in low back and cervical spine disabilities, including the 2009 fall when the Veteran struck his head on a truck.  There are several medical opinions addressing secondary service connection.  The Board must weigh the credibility and probative value of the medical opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).  In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

It is clear that the VA examiner in February 2010 either did not review the medical records pertaining to the Veteran's many falls or they were not of record for review.  As such, this opinion is of limited probative value.  Conversely, the private opinions, as well as the VA emergency room report, showed that the Veteran has fallen on many occasions, resulting in cervical spine and low back disabilities, consistent with the Veteran's reports of such.  The Veteran has been diagnosed as having degenerative changes of the lumbar spine as well as spinal stenosis and posterior cervical disc disruption (herniation) at C5-6 and C6-7 with bilateral cervical radicular component.  Accordingly, service connection is warranted on a secondary basis.  



ORDER

Service connection for cervical spine disability, diagnosed as spinal stenosis and posterior cervical disc disruption (herniation) at C5-6 and C6-7 with bilateral cervical radicular component, is granted.  

Service connection for lumbar spine disability, diagnosed as degenerative changes, is granted.  



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


